Exhibit 10.58

EXECUTION COPY

 

 

 

GUARANTY AGREEMENT

dated as of May 4, 2012

by and among

certain Subsidiaries of BLACKBAUD, INC.,

as Guarantors,

in favor of

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINED TERMS

     3   

SECTION 1.1

 

Definitions

     3   

SECTION 1.2

 

Other Definitional Provisions

     4   

ARTICLE II GUARANTY

     4   

SECTION 2.1

 

Guaranty

     4   

SECTION 2.2

 

Bankruptcy Limitations on each Guarantor

     5   

SECTION 2.3

 

Agreements for Contribution

     5   

SECTION 2.4

 

Nature of Guaranty

     7   

SECTION 2.5

 

Waivers

     8   

SECTION 2.6

 

Modification of Loan Documents, etc

     9   

SECTION 2.7

 

Demand by the Administrative Agent

     9   

SECTION 2.8

 

Remedies

     10   

SECTION 2.9

 

Benefits of Guaranty

     10   

SECTION 2.10

 

Termination; Reinstatement

     10   

SECTION 2.11

 

Payments

     11   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     11   

SECTION 3.1

 

Existence

     11   

SECTION 3.2

 

Authorization of Agreement; Enforceability

     12   

SECTION 3.3

 

No Conflict; Consents

     12   

SECTION 3.4

 

Litigation

     12   

SECTION 3.5

 

Title to Assets

     12   

SECTION 3.6

 

Liens

     12   

SECTION 3.7

 

[Intentionally omitted]

     13   

SECTION 3.8

 

Compliance with the Credit Agreement

     13   

ARTICLE IV MISCELLANEOUS

     13   

SECTION 4.1

 

Amendments, Waivers and Consents

     13   

SECTION 4.2

 

Notices

     13   

SECTION 4.3

 

Enforcement Expenses, Indemnification, Taxes

     13   

SECTION 4.4

 

Governing Law

     14   

SECTION 4.5

 

Jurisdiction and Venue

     14   

SECTION 4.6

 

Waiver of Jury Trial

     15   

SECTION 4.7

 

Injunctive Relief, Punitive Damages

     15   

SECTION 4.8

 

No Waiver by Course of Conduct, Cumulative Remedies

     16   

SECTION 4.9

 

Successors and Assigns

     16   

SECTION 4.10

 

Severability

     16   

SECTION 4.11

 

Titles and Captions

     16   

SECTION 4.12

 

Counterparts

     16   

SECTION 4.13

 

Set-Off

     16   

SECTION 4.14

 

Integration

     17   

SECTION 4.15

 

Acknowledgements

     17   

SECTION 4.16

 

Releases

     17   

SECTION 4.17

 

Additional Guarantors

     18   

SECTION 4.18

 

Powers Coupled with an Interest

     18   

SECTION 4.19

 

Judgment Currency

     18   

SECTION 4.20

 

Covio Entities

     18   



--------------------------------------------------------------------------------

GUARANTY AGREEMENT, dated as of May 4, 2012, made by CONVIO, INC., a Delaware
corporation, a Material Domestic Subsidiary of BLACKBAUD, INC., a Delaware
corporation (the “Borrower”) (the “Initial Guarantor”) and those additional
Subsidiaries of the Borrower which become parties to this Guaranty by executing
a supplement hereto (a “Guaranty Supplement”) substantially in the form attached
hereto as Annex I (such additional Subsidiaries, together with the Initial
Guarantor, the “Guarantors”), in favor of JPMORGAN CHASE BANK, N.A. (“JPMCB”),
as Administrative Agent (in such capacity, the “Administrative Agent”) for the
ratable benefit of itself and the financial institutions (the “Lenders”) from
time to time parties to the Amended and Restated Credit Agreement, dated as of
February 9, 2012 (as further amended, restated, supplemented or otherwise
modified, the “Credit Agreement”), by and among the Borrower, the Lenders and
the Administrative Agent.

PRELIMINARY STATEMENTS

WHEREAS, pursuant to the terms of the Credit Agreement, the Lenders have agreed
to make Extensions of Credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower and the Guarantors, though separate legal entities,
comprise one integrated financial enterprise, and all Extensions of Credit to
the Borrower will inure, directly or indirectly, to the benefit of each of the
Guarantors; and

WHEREAS, pursuant to Section 8.11 of the Credit Agreement, the Guarantors shall
have executed and delivered this Guaranty to the Administrative Agent, for the
ratable benefit of itself and the Lenders;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Extensions of Credit to the Borrower
thereunder, each Guarantor hereby agrees with the Administrative Agent, for the
ratable benefit of itself and the Lenders, as follows:

ARTICLE I

DEFINED TERMS

SECTION 1.1 Definitions. The following terms when used in this Guaranty shall
have the meanings assigned to them below:

“Additional Guarantor” means each Subsidiary of the Borrower which hereafter
becomes a Guarantor pursuant to Section 4.17 hereof and Section 8.11 of the
Credit Agreement.

“Allocable Amount” has the meaning set forth in Section 2.3.

“Applicable Insolvency Laws” means all Applicable Laws governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation,



--------------------------------------------------------------------------------

11 U.S.C. Sections 544, 547, 548 and 550 and other “avoidance” provisions of
Title 11 of the United States Code, as amended or supplemented, and under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law or proceeding thereunder).

“Guaranteed Obligations” has the meaning set forth in Section 2.1.

“Guarantor Payment” has the meaning set forth in Section 2.3.

“Guaranty” means this Guaranty Agreement, as amended, restated, supplemented or
otherwise modified.

“Original Currency” has the meaning set forth in Section 2.11.

“Specified Currency” has the meaning set forth in Section 4.19.

SECTION 1.2 Other Definitional Provisions. Capitalized terms used and not
otherwise defined in this Guaranty including the preambles and recitals hereof
shall have the meanings ascribed to them in the Credit Agreement. In the event
of a conflict between capitalized terms defined herein and in the Credit
Agreement, the Credit Agreement shall control. The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Guaranty
shall refer to this Guaranty as a whole and not to any particular provision of
this Guaranty, and Section references are to this Guaranty unless otherwise
specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

ARTICLE II

GUARANTY

SECTION 2.1 Guaranty. Each Guarantor hereby, jointly and severally with the
other Guarantors, unconditionally and irrevocably guarantees as primary obligor
and not as surety to the Administrative Agent for the ratable benefit of itself
and the Lenders, and their respective permitted successors, endorsees,
transferees and assigns, the prompt payment and performance of all Obligations
(including, without limitation, all Bank Product Debt of any Credit Party or its
Subsidiaries), whether primary or secondary (whether by way of endorsement or
otherwise), whether now existing or hereafter arising, whether or not from time
to time reduced or extinguished (except by payment thereof) or hereafter
increased or incurred, whether or not recovery may be or hereafter becomes
barred by the statute of limitations, whether enforceable or unenforceable as
against the Borrower or any Subsidiary thereof, whether or not discharged,
stayed or otherwise affected by any Applicable Insolvency Law or proceeding
thereunder, whether created directly with the Administrative Agent or any Lender
or acquired by the Administrative Agent or any Lender through assignment,
endorsement or otherwise, whether matured or unmatured, whether joint or
several, as and when the same become due and payable (whether at maturity or
earlier, by reason of acceleration, mandatory repayment or otherwise), in
accordance with the terms of any such instruments evidencing any such
obligations, including all renewals, extensions or modifications thereof (all
such Obligations, including all of the foregoing being hereafter collectively
referred to as the “Guaranteed Obligations”).

 

4



--------------------------------------------------------------------------------

SECTION 2.2 Bankruptcy Limitations on each Guarantor. Notwithstanding anything
to the contrary contained in Section 2.1, it is the intention of each Guarantor,
the Administrative Agent and the Lenders that, in any proceeding involving the
bankruptcy, reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution or insolvency or any similar proceeding with respect to any
Guarantor or its assets, the amount of such Guarantor’s obligations with respect
to the Guaranteed Obligations shall be equal to, but not in excess of, the
maximum amount thereof not subject to avoidance or recovery by operation of
Applicable Insolvency Laws after giving effect to Section 2.3. To that end, but
only in the event and to the extent that after giving effect to Section 2.3,
such Guarantor’s obligations with respect to the Guaranteed Obligations or any
payment made pursuant to such Guaranteed Obligations would, but for the
operation of the first sentence of this Section 2.2, be subject to avoidance or
recovery in any such proceeding under Applicable Insolvency Laws after giving
effect to Section 2.3, the amount of each Guarantor’s obligations with respect
to the Guaranteed Obligations shall be limited to the largest amount which,
after giving effect thereto, would not, under Applicable Insolvency Laws, render
such Guarantor’s obligations with respect to the Guaranteed Obligations
unenforceable or avoidable or otherwise subject to recovery under Applicable
Insolvency Laws. To the extent any payment actually made pursuant to the
Guaranteed Obligations exceeds the limitation of the first sentence of this
Section 2.2 and is otherwise subject to avoidance and recovery in any such
proceeding under Applicable Insolvency Laws, the amount subject to avoidance
shall in all events be limited to the amount by which such actual payment
exceeds such limitation and the Guaranteed Obligations as limited by the first
sentence of this Section 2.2 shall in all events remain in full force and effect
and be fully enforceable against each Guarantor. The first sentence of this
Section 2.2 is intended solely to preserve the rights of the Administrative
Agent hereunder against each Guarantor in such proceeding to the maximum extent
permitted by Applicable Insolvency Laws and neither such Guarantor, any
Borrower, any other Guarantor nor any other Person shall have any right or claim
under such sentence that would not otherwise be available under Applicable
Insolvency Laws in such proceeding.

SECTION 2.3 Agreements for Contribution.

(a) To the extent any Guarantor is required, by reason of its obligations
hereunder, to make a payment (a “Guarantor Payment”) in an amount which, taking
into account all other previous or concurrent payments made by any other
Guarantor pursuant to this Guaranty, would be greater than the amount which
otherwise would have been paid by or attributable to such Guarantor if each
Guarantor had paid the Guaranteed Obligations satisfied by such Guarantor
Payment in the same proportion as such Guarantor’s “Allocable Amount” (as
defined below) (as determined immediately prior to such Guarantor Payment) bore
to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then such Guarantor
shall have an enforceable right of contribution against the Borrower and the
remaining Guarantors, and the Borrower and the remaining Guarantors shall be
liable for repayment of the full amount of such excess payment, pro rata based
upon their respective Allocable Amounts in effect immediately prior to such
Guarantor Payment. Subject only to the subordination provided in Section 2.3(d),
such Guarantor further shall be subrogated to any and all rights of the Lenders
against the Borrower and the remaining Guarantors to the extent of such excess
payment. As of any date of determination, the “Allocable Amount” of any
Guarantor shall be equal to the excess of the fair saleable value of

 

5



--------------------------------------------------------------------------------

the property of such Guarantor over the total liabilities of such Guarantor
(including the maximum amount reasonably expected to become due in respect of
contingent liabilities, calculated, without duplication, assuming each other
Guarantor that is also liable for such contingent liability pays its ratable
share thereof), giving effect to all payments made by other Guarantors as of
such date in a manner to maximize the amount of such contributions.

(b) To the extent that any Guarantor would, but for the operation of this
Section 2.3 and by reason of its obligations hereunder or its obligations to
other Guarantors under this Section 2.3, be rendered insolvent for any purpose
under Applicable Insolvency Laws, each of the Guarantors hereby agrees to
indemnify such Guarantor and commits to make a contribution to such Guarantor’s
capital in an amount at least equal to the amount necessary to prevent such
Guarantor from having been rendered insolvent by reason of the incurrence of any
such obligations.

(c) To the extent that any Guarantor would, but for the operation of this
Section 2.3, be rendered insolvent under any Applicable Insolvency Law by reason
of its incurring of obligations to any other Guarantor under the foregoing
Sections 2.3(a) and (b), such Guarantor shall, in turn, have rights of
contribution and indemnity, to the full extent provided in the foregoing
Sections 2.3(a) and (b), against the Borrower and the remaining Guarantors, such
that all obligations of all of the Guarantors hereunder and under this
Section 2.3 shall be allocated in a manner such that no Guarantor shall be
rendered insolvent for any purpose under Applicable Insolvency Law by reason of
its incurrence of such obligations.

(d) Notwithstanding any payment or payments by any of the Guarantors hereunder,
or any set-off or application of funds of any of the Guarantors by the
Administrative Agent or any Lender, or the receipt of any amounts by the
Administrative Agent or any Lender with respect to any of the Guaranteed
Obligations, none of the Guarantors shall be entitled to be subrogated to any of
the rights of the Administrative Agent or any Lender against the Borrower or the
other Guarantors or against any collateral security held by the Administrative
Agent or any Lender for the payment of the Guaranteed Obligations nor shall any
of the Guarantors seek any reimbursement from the Borrower or any of the other
Guarantors in respect of payments made by such Guarantor in connection with the
Guaranteed Obligations, until all amounts owing to the Administrative Agent and
the Lenders on account of the Guaranteed Obligations (other than contingent
indemnification obligations not yet due and Bank Product Debt) are paid in full
(or, in the case of Letters of Credit, cash collateralized in accordance with
the terms of the Credit Agreement) and the Commitments are terminated. If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when all of the Guaranteed Obligations (other than contingent
indemnification obligations not yet due and Bank Product Debt) shall not have
been paid in full, such amount shall be held by such Guarantor in trust for the
Administrative Agent, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Administrative
Agent in the exact form received by such Guarantor (duly endorsed by such
Guarantor to the Administrative Agent, if required) to be applied against the
Guaranteed Obligations, whether matured or unmatured, in such order as set forth
in the Credit Agreement.

(e) This Section 2.3 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 2.3 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

 

6



--------------------------------------------------------------------------------

(f) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

SECTION 2.4 Nature of Guaranty.

(a) Each Guarantor agrees that this Guaranty is a continuing, unconditional
guaranty of payment and performance and not of collection, and that its
obligations under this Guaranty shall be exclusive and independent of any
security for or other guaranty of the Guaranteed Obligations whether executed by
any such Guarantor, any other guarantor or by any other party and shall be
primary, absolute and unconditional, irrespective of, and unaffected by:

(i) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, the Credit Agreement or any other Loan Document or
any other agreement, document or instrument to which the Borrower, any Guarantor
or any of their respective Subsidiaries or Affiliates is or may become a party;

(ii) the absence of any action to enforce this Guaranty, the Credit Agreement or
any other Loan Document or the waiver or consent by the Administrative Agent or
any Lender with respect to any of the provisions of this Guaranty, the Credit
Agreement or any other Loan Document;

(iii) the existence, value or condition of, or failure to perfect its Lien
against, any security for or other guaranty of the Guaranteed Obligations or any
action, or the absence of any action, by the Administrative Agent or any Lender
in respect of such security or guaranty (including, without limitation, the
release of any such security or guaranty);

(iv) any structural change in, restructuring of or similar change of the
Borrower, any Guarantor or any of their respective Subsidiaries;

(v) any other action or circumstances which might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor; or

(vi) any direction as to application of payment by the Borrower or by any other
party;

it being agreed by each Guarantor that, subject to the first sentence of
Section 2.2, its obligations under this Guaranty shall not be discharged until
the final indefeasible payment (or, in the case of Letters of Credit, cash
collateralized in accordance with the terms of the Credit Agreement) and
performance, in full, of the Guaranteed Obligations (other than contingent
indemnification obligations not yet due and Bank Product Debt) and the
Commitments are terminated; provided that a Guarantor may be released from the
Guaranteed Obligations pursuant to Section 4.16 of this Guaranty.

 

7



--------------------------------------------------------------------------------

(b) Each Guarantor represents, warrants and agrees that its obligations under
this Guaranty are not and shall not be subject to any counterclaims, offsets or
defenses of any kind against the Administrative Agent, the Lenders or the
Borrower whether now existing or which may arise in the future.

(c) Each Guarantor hereby agrees and acknowledges that the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Guaranty, and all dealings between the Borrower and any Guarantor, on
the one hand, and the Administrative Agent and the Lenders, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon this Guaranty.

SECTION 2.5 Waivers. To the extent permitted by law, each Guarantor expressly
waives all of the following rights and defenses (other than the defense of
payment or performance) and agrees not to take advantage of or assert any such
right or defense:

(a) any rights it may now or in the future have under any statute, or at law or
in equity, or otherwise, to compel the Administrative Agent or any Lender to
proceed in respect of the Obligations against the Borrower or any other Person
or against any security for or other guaranty of the payment and performance of
the Guaranteed Obligations before proceeding against, or as a condition to
proceeding against, such Guarantor;

(b) any defense based upon the failure of the Administrative Agent or any Lender
to commence an action in respect of the Guaranteed Obligations against the
Borrower, any Guarantor or any other Person or any security for the payment and
performance of the Guaranteed Obligations;

(c) any right to insist upon, plead or in any manner whatever claim or take the
benefit or advantage of, any appraisal, valuation, stay, extension, marshalling
of assets or redemption laws, or exemption, whether now or at any time hereafter
in force, which may delay, prevent or otherwise affect the performance by such
Guarantor of its obligations under, or the enforcement by the Administrative
Agent or the Lenders of this Guaranty;

(d) any right of diligence, presentment, demand, protest and notice (except as
specifically required herein) of whatever kind or nature with respect to any of
the Guaranteed Obligations and waives, to the extent permitted by Applicable
Laws, the benefit of all provisions of law which are or might be in conflict
with the terms of this Guaranty; and

(e) any and all right to notice of the creation, renewal, extension or accrual
of any of the Obligations and notice of or proof of reliance by the
Administrative Agent or any Lender upon, or acceptance of, this Guaranty.

Each Guarantor agrees that any notice or directive given at any time to the
Administrative Agent or any Lender which is inconsistent with any of the
foregoing waivers shall be null and void and may be ignored by the
Administrative Agent or such Lender, and, in addition, may not be pleaded or
introduced as evidence in any litigation relating to this Guaranty for the
reason that such pleading or introduction would be at variance with the written
terms of this Guaranty, unless the Administrative Agent and the Required Lenders
have specifically agreed otherwise in

 

8



--------------------------------------------------------------------------------

writing. The foregoing waivers are of the essence of the transaction
contemplated by the Credit Agreement and the other Loan Documents and, but for
this Guaranty and such waivers, the Administrative Agent and Lenders would
decline to enter into the Credit Agreement and the other Loan Documents.

SECTION 2.6 Modification of Loan Documents, etc. Neither the Administrative
Agent nor any Lender shall incur any liability to any Guarantor as a result of
any of the following, and none of the following shall impair or release this
Guaranty or any of the obligations of any Guarantor under this Guaranty:

(a) any change or extension of the manner, place or terms of payment of, or
renewal or alteration of all or any portion of, the Guaranteed Obligations;

(b) any action under or in respect of the Credit Agreement or the other Loan
Documents in the exercise of any remedy, power or privilege contained therein or
available to any of them at law, in equity or otherwise, or waiver or refrain
from exercising any such remedies, powers or privileges;

(c) any amendment or modification, in any manner whatsoever, of the Credit
Agreement or any other Loan Document;

(d) any extension or waiver of the time for performance by the Borrower, any
Guarantor or any other Person of, or compliance with, any term, covenant or
agreement on its part to be performed or observed under the Credit Agreement or
any other Loan Document, or waive such performance or compliance or consent to a
failure of, or departure from, such performance or compliance;

(e) any taking and holding of security or collateral for the payment of the
Obligations or the sale, exchange, release, disposal of, or other dealing with,
any property pledged, mortgaged or conveyed, or in which the Administrative
Agent or the Lenders have been granted a Lien, to secure any Indebtedness of the
Borrower, any Guarantor or any other Person to the Administrative Agent or the
Lenders;

(f) any release of anyone who may be liable in any manner for the payment of any
amounts owed by the Borrower, any Guarantor or any other Person to the
Administrative Agent or any Lender;

(g) any modification or termination of the terms of any intercreditor or
subordination agreement pursuant to which claims of other creditors of the
Borrower, any Guarantor or any other Person are subordinated to the claims of
the Administrative Agent or any Lender; or

(h) any application of any sums by whomever paid or however realized to any
Obligations owing by the Borrower, any Guarantor or any other Person to the
Administrative Agent or any Lender in such manner as the Administrative Agent or
any Lender shall determine in its reasonable discretion.

SECTION 2.7 Demand by the Administrative Agent. In addition to the terms set
forth in this Article II and in no manner imposing any limitation on such terms,
if all or any

 

9



--------------------------------------------------------------------------------

portion of the then outstanding Guaranteed Obligations under the Credit
Agreement are declared to be immediately due and payable, then the Guarantors
shall, upon demand in writing therefor by the Administrative Agent to the
Guarantors, pay all or such portion of the outstanding Guaranteed Obligations
due hereunder then declared due and payable. Notwithstanding the foregoing, each
Guarantor agrees that, in the event of the dissolution or insolvency of the
Borrower or any Guarantor, or the inability or failure of the Borrower or any
Guarantor to pay debts as they become due, or an assignment by the Borrower or
any Guarantor for the benefit of creditors, or the commencement of any case or
proceeding in respect of the Borrower or any Guarantor under bankruptcy,
insolvency or similar laws, and if such event shall occur at a time when any of
the Guaranteed Obligations may not then be due and payable, each Guarantor will
pay to the Administrative Agent, for the ratable benefit of the Lenders and
their respective successors, indorsees, transferees and assigns, forthwith the
full amount which would be payable hereunder by each Guarantor if all such
Guaranteed Obligations were then due and payable.

SECTION 2.8 Remedies. Upon the occurrence and during the continuance of any
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, enforce against the Guarantors their respective obligations and
liabilities hereunder and exercise such other rights and remedies as may be
available to the Administrative Agent hereunder, under the Credit Agreement or
the other Loan Documents or otherwise.

SECTION 2.9 Benefits of Guaranty. The provisions of this Guaranty are for the
benefit of the Administrative Agent and the Lenders and their respective
permitted successors, transferees, endorsees and assigns, and nothing herein
contained shall impair, as between the Borrower, the Administrative Agent and
the Lenders, the obligations of the Borrower under the Credit Agreement and the
other Loan Documents. In the event all or any part of the Obligations are
transferred, endorsed or assigned by the Administrative Agent or any Lender to
any Person or Persons as permitted under the Credit Agreement, any reference to
an “Administrative Agent”, or “Lender” herein shall be deemed to refer equally
to such Person or Persons.

SECTION 2.10 Termination; Reinstatement.

(a) Subject to subsection (c) below, this Guaranty shall remain in full force
and effect until all the Guaranteed Obligations (other than contingent
indemnification obligations not yet due and Bank Product Debt) are paid in full
(or, in the case of Letters of Credit, cash collateralized in accordance with
the terms of the Credit Agreement) and the Commitments are terminated.

(b) No payment made by the Borrower, any Guarantor, or any other Person received
or collected by the Administrative Agent or any Lender from the Borrower, any
Guarantor, or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Guaranteed Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the obligations of the Guarantors or any
payment received or collected from such Guarantor in respect of the obligations
of the Guarantors), remain liable for the obligations of the Guarantors up to
the maximum liability of such Guarantor hereunder until the Guaranteed
Obligations and all the obligations of the Guarantors shall have been paid in
full and the Commitments terminated.

 

10



--------------------------------------------------------------------------------

(c) Each Guarantor agrees that, if any payment made by the Borrower or any other
Person applied to the Obligations is at any time annulled, set aside, rescinded,
invalidated, declared to be fraudulent or preferential or otherwise required to
be refunded or repaid by the Administrative Agent or any Lender to the Borrower,
its estate, trustee, receiver or any other Person, including, without
limitation, any Guarantor, under any Applicable Law or equitable cause, then, to
the extent of such payment or repayment, each Guarantor’s liability hereunder
shall be and remain in full force and effect, as fully as if such payment had
never been made, and, if prior thereto, this Guaranty shall have been canceled
or surrendered, this Guaranty shall be reinstated in full force and effect, and
such prior cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of such Guarantor in respect of the
amount of such payment.

SECTION 2.11 Payments. Payments by the Guarantors shall be made to the
Administrative Agent, to be credited and applied to the Guaranteed Obligations
in accordance with Sections 4.4 and 11.4 of the Credit Agreement, in immediately
available Dollars, or with respect to Guaranteed Obligations in connection with
any Loan made in any Foreign Currency, the Agreed Currency therefor, in
immediately available funds, to an account designated by the Administrative
Agent at the Administrative Agent’s Office (or, with respect to the Designated
Currency Tranche, in the city of the Designated Currency Payment Office) or at
any other address that may be specified in writing from time to time by the
Administrative Agent. Notwithstanding the foregoing provisions of this Section,
if, with respect to any Loan in any Foreign Currency, currency control or
exchange regulations are imposed in the country which issues such currency with
the result that the type of currency in which such Loan was made (the “Original
Currency”) no longer exists or the applicable Guarantor is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by such Guarantor hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of payment and as such amount shall be
determined pursuant to the Credit Agreement) of such payment due, it being the
intention of the parties hereto that the Guarantors take all risks of the
imposition of any such currency control or exchange regulations.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to make any Extensions of
Credit each Guarantor hereby represents and warrants that:

SECTION 3.1 Existence. Such Guarantor is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation, has the power and authority to own its properties and to carry on its
business as now being and hereafter proposed to be conducted and is duly
qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization except where the failure to be so qualified
would not reasonably be expected to have a Material Adverse Effect.

 

11



--------------------------------------------------------------------------------

SECTION 3.2 Authorization of Agreement; Enforceability. Such Guarantor has the
right, power and authority and has taken all necessary corporate or other action
to authorize the execution, delivery and performance of this Guaranty in
accordance with its terms. This Guaranty has been duly executed and delivered by
the duly authorized officers of such Guarantor and this Guaranty constitutes the
legal, valid and binding obligation of such Guarantor enforceable in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar state or federal debtor relief
laws from time to time in effect which affect the enforcement of creditors’
rights in general and the availability of equitable remedies.

SECTION 3.3 No Conflict; Consents. The execution, delivery and performance by
such Guarantor of this Guaranty in accordance with its terms and the
transactions contemplated hereby do not and will not, by the passage of time,
the giving of notice or otherwise, (i) require any material Governmental
Approval or violate any material Applicable Law, in each case relating to such
Guarantor; (ii) conflict with, result in a breach of or constitute a default
under the articles of incorporation, bylaws or other organizational documents of
such Guarantor; (iii) conflict with, result in a breach of or constitute a
default under any indenture, agreement or other instrument in an aggregate
principal amount of at least $20,000,000 or under which amounts payable or
receivable are at least $20,000,000 to which such Person is a party or by which
any of its properties may be bound or any Governmental Approval relating to such
Person; (iv) result in or require the creation or imposition of any Lien upon or
with respect to any property now owned or hereafter acquired by such Guarantor
or (v) require any consent or authorization of, filing with, or other act in
respect of, an arbitrator or Governmental Authority and no consent of any other
Person is required in connection with the execution, delivery, performance,
validity or enforceability of this Guaranty, other than (A) consents,
authorizations, filings or other acts or consents for which the failure to
obtain or make would not individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (B) consents or filings, if any,
under the UCC and (C) filings with the United States Copyright Office and/or the
United States Patent and Trademark Office.

SECTION 3.4 Litigation. Except for matters that would not reasonably be
expected, individually, or in the aggregate, to have a Material Adverse Effect,
there are no actions, suits or proceedings pending nor, to the knowledge of such
Guarantor, threatened in writing against or in any way relating adversely to or
affecting such Guarantor or any its respective properties in any court or before
any arbitrator of any kind or before or by any Governmental Authority.

SECTION 3.5 Title to Assets. Such Guarantor has such title to the real property
owned or leased by it as is necessary or desirable to the conduct of its
business and valid and legal title to all of its personal property and assets.

SECTION 3.6 Liens. None of the properties and assets of such Guarantor is
subject to any Lien, except Permitted Liens. No Guarantor has signed or
authorized the filing of any financing statement or any security agreement
authorizing any secured party thereunder to file any financing statement, except
to perfect Permitted Liens.

 

12



--------------------------------------------------------------------------------

SECTION 3.7 [Intentionally omitted].

SECTION 3.8 Compliance with the Credit Agreement. Until the Obligations (other
than contingent indemnification obligations not yet due and Bank Product Debt)
are paid in full (or, in the case of Letters of Credit, cash collateralized in
accordance with the terms of the Credit Agreement) and the Commitments are
terminated, such Guarantor shall comply with the provisions of Articles VII,
VIII, IX and X of the Credit Agreement as if a party thereto.

ARTICLE IV

MISCELLANEOUS

SECTION 4.1 Amendments, Waivers and Consents. None of the terms, covenants,
agreements or conditions of this Guaranty may be amended, supplemented or
otherwise modified, nor may they be waived, nor may any consent be given, except
in accordance with Section 13.2 of the Credit Agreement.

SECTION 4.2 Notices. All notices and communications hereunder shall be given to
the addresses and otherwise made in accordance with Section 13.1 of the Credit
Agreement; provided that notices and communications to the Guarantors shall be
directed to the Guarantors at the address of the Borrower set forth in
Section 13.1(b) of the Credit Agreement.

SECTION 4.3 Enforcement Expenses, Indemnification, Taxes.

(a) Each Guarantor will (A) pay all reasonable and documented out-of-pocket
expenses (including, without limitation, all costs of electronic or internet
distribution of any information hereunder) of the Administrative Agent in
connection with (i) the preparation, execution, delivery and administration of
this Guaranty and each other Loan Document to which the Guarantor is a party,
whenever the same shall be executed and delivered, including, without
limitation, all reasonable and documented out-of-pocket syndication and due
diligence expenses and reasonable and documented out-of-pocket fees,
disbursements and other charges of counsel for the Administrative Agent and
(ii) the preparation, execution and delivery of any waiver, amendment or consent
by the Administrative Agent or the Lenders relating to this Guaranty or any
other Loan Document, including, without limitation, reasonable and documented
out-of-pocket fees and disbursements of counsel for the Administrative Agent,
(B) pay all reasonable and documented out-of-pocket expenses of the
Administrative Agent and each Lender actually incurred in connection with the
enforcement of any rights and remedies of the Administrative Agent and Lenders
under this Guaranty and each other Loan Document to which the Guarantor is a
party, including, without limitation, in connection with any workout,
restructuring, bankruptcy or other similar proceeding, enforcing any Guaranteed
Obligations of, or collecting any payments due from such Guarantor by reason of
an Event of Default (including in connection with the enforcement of the
Guaranty Agreement); consulting with appraisers, accountants, engineers,
attorneys and other Persons concerning the nature, scope or value of any right
or remedy of the Administrative Agent or any Lender hereunder or under any other
Loan Document or any factual matters in connection therewith, which expenses
shall include without limitation the reasonable fees and disbursements of such
Persons, and (C) to the extent the Borrower would be required to do so pursuant
to Section 13.3 of the Credit Agreement, defend,

 

13



--------------------------------------------------------------------------------

indemnify and hold harmless the Administrative Agent and the Lenders, and their
respective parents, Subsidiaries, Affiliates, employees, agents, officers and
directors, from and against any losses, penalties, fines, liabilities,
settlements, damages, costs and expenses, suffered by any such Person in
connection with any claim (including, without limitation, any Environmental
Claims or civil penalties or fines assessed by OFAC), investigation, litigation
or other proceeding (whether or not the Administrative Agent or any Lender is a
party thereto) and the prosecution and defense thereof, arising out of or in any
way connected with any Extension of Credit, this Guaranty, any other Loan
Document, or any documents, reports or other information provided to the
Administrative Agent or any Lender or contemplated by or referred to herein or
therein or the transactions contemplated by the Credit Agreement or thereby, or
any action taken or omitted to be taken by the Administrative Agent under or in
connection with any of the foregoing including, without limitation, reasonable
attorney’s and consultant’s fees, except to the extent that any of the foregoing
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of the
party seeking indemnification therefor, arising out of or in any way connected
with this Guaranty. All such costs and expenses shall be additional Guaranteed
Obligations.

(b) The Guarantors shall, jointly and severally, pay and indemnify each
indemnified party (which for purposes of this Guaranty shall include, without
limitation, all Lenders) against Indemnified Taxes and Other Taxes to the extent
the Borrower would be required to do so pursuant to Section 4.11 of the Credit
Agreement.

(c) The agreements in this Section 4.3 shall survive termination of the
Commitments and repayment of the Obligations and all other amounts payable under
the Credit Agreement and the other Loan Documents.

SECTION 4.4 Governing Law. This Guaranty, unless otherwise expressly set forth
herein, shall be governed by, construed and enforced in accordance with the laws
of the State of New York, without reference to the conflicts or choice of law
principles thereof.

SECTION 4.5 Jurisdiction and Venue.

(a) Jurisdiction. Each Guarantor, to the maximum extent permitted by Applicable
Law, hereby irrevocably consents to the exclusive jurisdiction of the state and
federal courts located in the City of New York in the State of New York (and any
courts from which an appeal from any of such courts must or may be taken) in any
action, claim or other proceeding arising out of any dispute in connection with
this Guaranty, any rights or obligations hereunder, or the performance of such
rights and obligations. Each Guarantor hereby irrevocably consents to the
service of a summons and complaint and other process in any action, claim or
proceeding brought by the Administrative Agent or any Lender in connection with
this Guaranty, any rights or obligations hereunder, or the performance of such
rights and obligations, on behalf of itself or its property, in the manner
specified in Section 13.1 of the Credit Agreement. Nothing in this Section 4.5
shall affect the right of the Administrative Agent or any Lender to serve legal
process in any other manner permitted by Applicable Law or affect the right of
the Administrative Agent or any Lender to bring any action or proceeding against
any Guarantor or its properties in the courts of any other jurisdictions.

 

14



--------------------------------------------------------------------------------

(b) Venue. Each Guarantor hereby irrevocably waives any objection it may have
now or in the future to the laying of venue in the aforesaid jurisdiction in any
action, claim or other proceeding arising out of or in connection with this
Guaranty or the rights and obligations of the parties hereunder. Each Guarantor
irrevocably waives, in connection with such action, claim or proceeding, any
plea or claim that the action, claim or proceeding has been brought in an
inconvenient forum.

SECTION 4.6 Waiver of Jury Trial.

(a) Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION, CLAIM OR OTHER PROCEEDING
ARISING OUT OF ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF, CONNECTED WITH
OR RELATING TO THIS GUARANTY OR ANY LOAN DOCUMENT, ANY RIGHTS OR OBLIGATIONS
HEREUNDER OR THEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.

(b) Preservation of Certain Remedies. The parties hereto and the other Loan
Documents preserve, without diminution, certain remedies that such Persons may
employ or exercise freely, either alone, in conjunction with or during any
dispute, claim or controversy arising out of, connected with or relating to this
Guaranty or any Loan Document. Each such Person shall have and hereby reserves
the right to proceed in any court of proper jurisdiction or by self help to
exercise or prosecute the following remedies, as applicable: (i) all rights to
foreclose against any real or personal property or other security by exercising
a power of sale granted in the Loan Documents or under Applicable Law or by
judicial foreclosure and sale, including a proceeding to confirm the sale,
(ii) all rights of self help including peaceful occupation of property and
collection of rents, set off, and peaceful possession of property,
(iii) obtaining provisional or ancillary remedies including injunctive relief,
sequestration, garnishment, attachment, appointment of receiver and in filing an
involuntary bankruptcy proceeding, and (iv) when applicable, a judgment by
confession of judgment.

SECTION 4.7 Injunctive Relief, Punitive Damages.

(a) Each Guarantor recognizes that, in the event such Guarantor fails to
perform, observe or discharge any of its obligations or liabilities under this
Guaranty, any remedy of law may prove to be inadequate relief to the
Administrative Agent and the Lenders. Therefore, each Guarantor agrees that the
Administrative Agent and the Lenders, at the Required Lenders’ option, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving actual damages.

(b) The Administrative Agent and each Guarantor hereby agree that no such Person
shall have a remedy of punitive or exemplary damages against any other party to
this Guaranty, the Credit Agreement, the Notes or the other Loan Documents and
each such Person hereby waives any right or claim to punitive or exemplary
damages that they may now have or may arise in the future in connection with any
dispute, claim or controversy arising out of, connected with or relating to this
Guaranty or any Loan Document.

 

15



--------------------------------------------------------------------------------

SECTION 4.8 No Waiver by Course of Conduct, Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 4.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No delay or failure to take action on the part of
the Administrative Agent or any Lender in exercising any right, power or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude any other or further
exercise thereof or the exercise of any other right, power or privilege or shall
be construed to be a waiver of any Event of Default. No course of dealing
between any Guarantor, the Administrative Agent and any Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Guaranty or to constitute a waiver of any Event of
Default. The enumeration of the rights and remedies of the Administrative Agent
and the Lenders set forth in this Guaranty is not intended to be exhaustive and
the exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise.

SECTION 4.9 Successors and Assigns. This Guaranty shall be binding upon each
Guarantor and its successors and assigns and shall inure to the benefit of each
Guarantor (and shall bind all Persons who become bound as a Guarantor under this
Guaranty), the Administrative Agent and the Lenders and their successors and
assigns; provided that no Guarantor may assign, transfer or delegate any of its
rights or obligations under this Guaranty without the prior written consent of
the Administrative Agent and the Lenders (given in accordance with Section 4.1).

SECTION 4.10 Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
the remainder of such provision or the remaining provisions hereof or thereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

SECTION 4.11 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Guaranty are for convenience
only, and neither limit nor amplify the provisions of this Guaranty.

SECTION 4.12 Counterparts. This Guaranty may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page of this Guaranty by facsimile or in electronic (i.e., “pdf”
or “tif”) format shall be effective as delivery of a manually executed
counterpart of this Guaranty.

SECTION 4.13 Set-Off. Upon the occurrence and during the continuance of any
Event of Default, subject to Section 13.4 of the Credit Agreement, each
Guarantor hereby irrevocably authorizes the Administrative Agent and each Lender
at any time and from time to

 

16



--------------------------------------------------------------------------------

time pursuant to Section 13.4 of the Credit Agreement to set-off and appropriate
and apply any and all deposits (general or special, time or demand, provisional
or final), other than deposits in Blackbaud Payment Services Accounts, in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Administrative Agent or such Lender
to or for the credit or the account of such Guarantor, or any part thereof in
such amounts as the Administrative Agent or such Lender may elect, against and
on account of the obligations and liabilities of such Guarantor to the
Administrative Agent or such Lender hereunder and claims of every nature and
description of the Administrative Agent or such Lender against such Guarantor,
in any currency, whether arising hereunder, under the Credit Agreement, any
other Loan Document or otherwise, as the Administrative Agent or such Lender may
elect, whether or not the Administrative Agent or any Lender has made any demand
for payment and although such obligations, liabilities and claims may be
contingent or unmatured. The Administrative Agent and each Lender shall notify
such Guarantor promptly of any such set-off and the application made by the
Administrative Agent or such Lender of the proceeds thereof; provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of the Administrative Agent and each Lender under this
Section 4.13 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Administrative Agent or such
Lender may have.

SECTION 4.14 Integration. This Guaranty, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. This Guaranty was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

SECTION 4.15 Acknowledgements. Each Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Guaranty and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Guaranty or any of the other Loan Documents, and the relationship between
the Guarantors, on the one hand, and the Administrative Agent and Lenders, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Guarantors and the Lenders.

SECTION 4.16 Releases. At such time as (a) the Guaranteed Obligations (other
than contingent indemnification obligations not yet due and Bank Product Debt)
are paid in full (or, in the case of Letters of Credit, cash collateralized in
accordance with the terms of the Credit Agreement) and the Commitments are
terminated, this Guaranty and all obligations (other than those expressly stated
to survive such termination) of the Administrative Agent and each

 

17



--------------------------------------------------------------------------------

Guarantor hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, or (b) a Guarantor ceases to be a Material
Subsidiary of the Borrower in connection with a transaction permitted under the
terms and conditions of the Credit Agreement, such Guarantor shall be released
from the Guaranteed Obligations (other than obligations expressly stated to
survive the termination of this Guaranty).

SECTION 4.17 Additional Guarantors. Each Material Subsidiary of the Borrower
that is required to become a party to this Guaranty pursuant to Section 8.11 of
the Credit Agreement shall become a Guarantor for all purposes of this Guaranty
upon execution and delivery by such Subsidiary of a Guaranty Supplement.

SECTION 4.18 Powers Coupled with an Interest. All authorizations and agencies
herein contained are irrevocable and powers coupled with an interest.

SECTION 4.19 Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from any Guarantor hereunder in the
currency expressed to be payable herein (the “Specified Currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the Specified Currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Guarantor in
respect of any sum due to such Lender or Administrative Agent (as the case may
be) hereunder shall, notwithstanding any judgment in a currency other than the
Specified Currency, be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent of any sum adjudged to be so due
in such other currency such Lender or the Administrative Agent (as the case may
be) may in accordance with normal, reasonable banking procedures purchase the
Specified Currency with such other currency. If the amount of the Specified
Currency so purchased is less than the sum originally due to such Lender or the
Administrative Agent, as the case may be, in the Specified Currency, each
Guarantor agrees, to the fullest extent that they may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Administrative Agent, as the case may be, against such loss, and
if the amount of the Specified Currency so purchased exceeds the sum originally
due to such Lender or the Administrative Agent, as the case may be, in the
Specified Currency, the applicable Lender or the Administrative Agent, as the
case may be, agrees to remit such excess to such Guarantor.

SECTION 4.20 Covio Entities. Convio, Inc. hereby agrees and acknowledges that as
of the date hereof, notwithstanding anything to the contrary in the Credit
Agreement (including, without limitation, Section 1.9 thereto) or any other Loan
Document, Convio, Inc. shall be treated as the Borrower’s Subsidiary and the
other Convio Entities shall be treated as the Borrower’s Subsidiaries or
Affiliates, as applicable, based on the ownership percentage thereof at such
time or at any time thereafter, and the Convio Entities shall each be required
to comply with all of the requirements set forth in the Loan Documents,
including, without limitation, all of the covenants, guaranty requirements and
collateral requirements set forth in the Loan Documents (including, without
limitation, Convio, Inc.’s guaranty hereunder).

[Signature Pages to Follow]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has executed and delivered this Guaranty by
its duly authorized officer, as of the day and year first above written.

 

CONVIO, INC., as Guarantor By:  

/s/ Anthony W. Boor

Name:  

Anthony W. Boor

Title:  

Treasurer and Chief Financial Officer

[Signature Pages Continue]

 

Signature Page to Guaranty



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

By:  

 

Name:  

 

Title:  

 

 

Signature Page to Guaranty



--------------------------------------------------------------------------------

ANNEX I TO GUARANTY

Reference is hereby made to the Guaranty Agreement (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
dated as of May 4, 2012, made by Convio, Inc., a Material Domestic Subsidiary of
Blackbaud, Inc. (the “Borrower”) (the “Initial Guarantor”, and together with any
additional Material Domestic Subsidiaries which become parties to the Guaranty
by executing Guaranty supplements thereto substantially similar in form and
substance hereto, the “Guarantors”), in favor of the Administrative Agent, for
the ratable benefit of the Lenders, under the Credit Agreement. Each capitalized
term used herein and not defined herein shall have the meaning given to it in
the Guaranty.

By its execution below, the undersigned, [NAME OF NEW GUARANTOR], a
[                    ] [corporation] [partnership] [limited liability company],
agrees to become, and does hereby become, a Guarantor under the Guaranty and
agrees to be bound by such Guaranty as if originally a party thereto. By its
execution below, the undersigned represents and warrants as to itself that all
of the representations and warranties contained in Article III of the Guaranty
are true and correct in all material respects (without duplication with respect
to any materiality qualifications set forth in any individual representation and
warranty) as of the date hereof (except to the extent such representation and
warrant relates to an earlier date).

IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation] [partnership]
[limited liability company] has executed and delivered this Annex I counterpart
to the Guaranty as of this                     day of             ,         .

 

[NAME OF NEW GUARANTOR] By:  

 

Title:  

 

ANNEX I